DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims 1 and 14 are within one of the four statutory categories. However, the claim(s) 1 and 14 are directed to abstract idea based on the new guidance, 2019 Revised Patent Subject Matter Eligibility. The claims fall within grouping of mental process and algorithms concept which recites “generating a polar plot of an I and Q channel data from only the noise; identifying a multiple of noise peaks in the polar plot; determining a linear regression of the noise peaks; calculating a slope of regression from the linear regression; and converting the slope to a phase angle” (claim 1); “determine a phase angle of I and Q channel data from only the noise from the in-line oil debris monitor sensor” (claim 14) without significantly more in specific operation (step 2A, prong 1). This judicial exception is not integrated into a practical application because these steps and operations are subjected to perform in mental process and algorithms relationship. The claim(s) does/do not include additional elements (step 2A, prong 2) that are sufficient to amount to significantly more than the judicial exception because the additional step of “sensing a noise from an on-line oil monitor sensor in an oil flow path of the oil system” is a routine activity for gathering signal, and an oil flow path; an in-line oil debris monitor sensor and a control system are conventional components in field of gas turbine engine for use to facilitate the abstract idea for observing activity such in Parnin et al (US 20160017747) 
 	With respect to dependent claims 2-13 and 15-19, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the extend the abstract idea by adding elements under mental process and conventional routine solution  without significantly more in specific performance operation. There is no improvement with useful being realized in the additional elements to integrate the claimed invention into a practical application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to claim 1, the claimed invention recites “identifying a multiple of noise peaks in the polar plot; determining a linear regression of the noise peaks; calculating a slope of regression from 
 	With respect to claim 14, the claimed invention is not defined and unclear when there is no operating for each elements, and there is no technical performance operation in interrelationship between elements to define how a phase angle of I and Q channel data from only the noise from the in-line oil debris monitor sensor can be determined. Further what is “the noise”, and the noise by itself cannot determine a phase angle of I and Q. The claimed invention are vague and not defined.  
 	Dependent claims 2-13 and 15-19 are rejected based on the rejection of the base claims. Further, claims 6-7 and 12-13 are unclear on interrelationship to independent claim in operating the calculated phase angle for health and stability assessment, and using the phase angle to classify detected particle types. These claim are vague.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Parnin et al (US 20160017747) in view of Smith (US 20060079192).
 	With respect to claim 1, Parnin et al teach a method for actively calculating and monitoring oil debris monitor phase angle in an oil system (figures 1, 3-4 and par 0003, ODM system is one of the components of a turbine engine of an aircraft) , comprising: sensing a noise from an oil debris monitor sensor in an oil flow path of the oil system (figures 3-4, ODM (102) for monitoring and sensing debris flow such type on-board of aircraft within oil flow path (passages 104, 108) in communicating oil flow path (104) with the gas turbine engine (20)); Parnin et al do not directly discloses oil debris monitor is in-line oil monitor sensor in sensing a noise, generating a polar plot of an I and Q channel data from only the noise; identifying a multiple of noise peaks in the polar plot; determining a linear regression of the noise peaks; calculating a slope of regression from the linear regression; and converting the slope to a phase angle. However, Smith, the same field of area disclose sensing a noise (par 0081 sensing different levels of Noise comparing signal) from an in-line debris monitor sensor in an oil flow path of the oil system; generating a polar plot of an I and Q channel data (figures 3A-3C and par 0165, plot representing for I and Q) from only the noise (figure 3A with signal to noise equal to zero that has only noise data); identifying a multiple of noise peaks in the polar plot (peaks on the plot of figure 3A); determining a linear regression of the noise peaks (figure 3A); calculating a slope of regression from the linear regression; and converting the slope to a phase angle (figures 3A-3C and par 0165). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify operation of Parnin et al to include the teaching of Smith to calculate the phase angle based on the noise peaks. (Further see 35 U.S.C. 101 above).
 	With respect to claim 2, combined Parnin et al and Smith teach wherein identifying the noise peak determines the outer bounds of the polar plot (Smith, figures 3A-3C). 

 	With respect to claim 4, combined Parnin et al and Smith teach wherein the oil flow path is an oil return path (Parnin et al, figure 3, return path 104-108). 
 	With respect to claim 5, combined Parnin et al and Smith teach storing the calculated phase angle (Smith figures 3A-3C, par 0165). 
 	With respect to claim 6, combined Parnin et al and Smith teach the method as recited in claim 5, further comprising utilizing the calculated phase angle for health and stability assessment (Smith, figures 3A-3C and par 0165).
 	With respect to claim 7, combined Parnin et al and Smith teach transmitting the calculated phase angle for health and stability assessment (Smith, figures 3A-3C and par 0165). 
 	With respect to claim 8, combined Parnin et a and Smith teach converting raw oil debris monitor data from the in-line oil debris monitor sensor from analog to digital (Parnin et al, figures 1, 3-4 and par 0003; Smith, figures 3A-3C and par 0165).
 	With respect to claim 9, combined Parnin et a and Smith teach converting the raw oil debris monitor data from in-line oil debris monitor sensor within a controller on-board an aircraft (Parnin et al, figures 1, 3-4 and par 0003, ODM system is one of the components of a turbine engine of an aircraft, ODM (102) for monitoring and sensing debris flow such type on-board of aircraft within oil flow path (passages 104, 108).
 	With respect to claim 10, combined Parnin et al and Smith teach further comprising continually filling a buffer of the controller with the raw oil debris monitor data (Parnin et al, figures 1, 3-4)
 	With respect to claim 11, combined Parnin et al and Smith teach wherein the phase angle is calculated in essentially real time (Parnin et al, figures 1, 3-4 and par 0003; Smith, figures 3A-3C and par 0165).

 	With respect to claim 14, Parnin et al teach an oil system for a gas turbine engine (figures 1, 3-4 and par 0003, ODM system is one of the components of a turbine engine of an aircraft), comprising: an oil flow path (figures 3-4, ODM (102) for monitoring and sensing debris flow such type on-board of aircraft within oil flow path (passages 104, 108) in communicating oil flow path (104) with the gas turbine engine (20)). Parnin et al do not directly discloses an in-line oil debris monitor sensor; and a control system in communication with the in-line oil debris monitor sensor to determine a phase angle of I and Q channel data from only the noise from the in-line oil debris monitor sensor. However, Smith, in the same field of area disclose sensing a noise (par 0081 sensing different levels of Noise comparing signal) from an in-line debris monitor sensor in an oil flow path of the oil system; generating a polar plot of an I and Q channel data (figures 3A-3C and par 0165, plot representing for I and Q) from only the noise (figure 3A with signal to noise equal to zero that has only noise data) in determining phase angle. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify operation of Parnin et al to include the teaching of Smith to calculate the phase angle based on the noise. (Further see 35 U.S.C. 101 above). 
 	With respect to claim 15, combined Parnin et al and Smith teach wherein the oil flow path is in communication with a geared architecture of the gas turbine engine (Parnin et al, figures 3-4, ODM (102) for monitoring and sensing debris flow such type on-board of aircraft within oil flow path (passages 104, 108) in communicating oil flow path (104) with the gas turbine engine (20)).
 	With respect to claim 16, combined Parnin et al and Smith teach wherein the oil flow path is an oil supply path (Parnin et al, figure 3, Supply path 104-108). 

 	With respect to claim 19, combined Parnin et al and Smith teach wherein the control system comprises a controller on-board an aircraft (Parnin et al, figures 1, 3-4, par 0003, ODM (102) for monitoring and sensing debris flow such type on-board of aircraft within oil flow path (passages 104, 108) in communicating oil flow path (104) with the gas turbine engine (20)).

 	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Parnin et al (US 20160017747) in view of Smith (US 20060079192) and further in view of Aslin (US 6348087).
 	With respect to claim 18, combined Parnin et al and Smith teach the feature of the claimed invention, but silent about the system further comprising a chip collector within the oil flow path. However, Askin teaches using a chip collector in the oil flow path (figure 1, item 35 in operating collection). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Parlin’s oil path with the use of chip collector for purpose of collecting debris in oil system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Smith (US 7457603) DISCLOSES PROCESSING ARCHITECHTURE FOR A RECEIVING SYSTEM WITH IMPROVED DIRECTIVITY AND SIGNALTO NOISE RATIO.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/               Primary Examiner, Art Unit 2865